  Case 2:20-cv-00974-GRB-AKT Document 46 Filed 09/23/20 Page 1 of 2 PageID #: 419




Attorneys at Law


Kenneth W. DiGia
t 212.351.4610
f 212.878.8600
KDiGia@ebglaw.com

                                                                         September 23, 2020

    VIA ECF
    The Honorable A. Kathleen Tomlinson
    United States Magistrate Judge
    United States District Court
    100 Federal Plaza
    Central Islip, NY 117222

              Re:      Caccavale v. Hewlett-Packard Company a/k/a HP Inc., et al.
                       2:20-cv-00974-GRB-AKT (E.D.N.Y.)

    Dear Judge Tomlinson:

           This Firm represents Defendant Unisys Corporation in the above referenced matter. We
    write on behalf of all parties to update Your Honor on the status of this matter and to seek an
    extension of the deadline for responses to document requests pertaining to the named Plaintiffs
    from September 28, 2020 to October 28, 2020.

            On July 10, 2020, Your Honor held an initial conference with the parties. Among other
    things, Your Honor ordered that all discovery, other than document discovery with respect to the
    named Plaintiffs, be held in abeyance pending a decision on Defendants’ then forthcoming
    motions to dismiss Plaintiffs’ complaint. Your Honor also set September 28, 2020 as the
    deadline for reponses to document requests pertaining to the named Plaintiffs.

            On July 15, 2020 Judge Brown held a conference with the parties and permitted
    Defendants to move to dismiss Plaintiffs’ First Amended Complaint. That fully briefed motion
    was filed on September 11, 2020 pursuant to Judge Brown’s Individual Rules of Practice. On
    September 14, 2020, Judge Brown denied Defendants’ motions to dismiss without prejudice and
    referred the instant matter to mediation with Defendants’ motions to be refiled in the event
    mediation is unsucessful. At this juncture, the parties are in the process of choosing a mediator.

            The parties jointly request an extension of the September 28, 2020 deadline for responses
    to the document requests pertaining to the named Plaintiffs to and including October 28, 2020.
    This is the parties’ first request for an extension of the aforesaid deadline and the extension is
    requested to give the parties sufficient time to prepare their responses.


         Epstein Becker & Green, P.C. | 875 Third Avenue | New York, NY 10022 | t 212.351.4500 | f 212.878.8600 | ebglaw.com
Case 2:20-cv-00974-GRB-AKT Document 46 Filed 09/23/20 Page 2 of 2 PageID #: 420


 Honorable A. Kathleen Tomlinson
 September 23, 2020
 Page 2




       Thank you for your attention.

                                          Respectfully submitted,

                                          /s/ Kenneth W. DiGia

                                          Kenneth W. DiGia




 cc: All Counsel of Record (VIA ECF)
